Title: Thomas Jefferson to Edwin Stark, 20 February 1817
From: Jefferson, Thomas
To: Stark, Edwin


          
            Sir
            Monticello Feb. 20. 17.
          
          A letter just recieved from mr Theus Collector of Charleston informs me he had forwarded to Norfolk two cases of wine addressed to your care. they contain 83. bottles of Florence wine. I do not know what duties or expences they may come charged with to your hands; but if you will have the goodness to forward them to messrs Gibson & Jefferson my correspondents at Richmond, and to draw on them for reimbursement, they will pay it on sight. and I will take the liberty of making the same request as to any articles which may in future come to your office for me,  which those gentlemen will always recieve for me and pay all charges on demand. accept my thanks for the trouble this gives you and the assurances of my esteem & respect
          Th: Jefferson
        